Exhibit 10.5

Roku, Inc.

Restricted Stock Unit Grant Notice
(2017 Equity Incentive Plan)

 

Roku, Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan (the
“Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock (“Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”), the Restricted Stock Unit Award Agreement, including any special
terms and conditions for Participant’s country set forth in the appendix
attached to the Award Agreement as Exhibit A (the “Appendix” and, together with
the Restricted Stock Unit Award Agreement, the “Award Agreement”), and in the
Plan, all of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not otherwise defined herein will have the meanings
set forth in the Plan or the Award Agreement. In the event of any conflict
between the terms in the Award Agreement and the Plan, the terms of the Plan
will control.

Participant:                                                  %%FIRST_NAME%-%
%%LAST_NAME%-%

Date of Grant:                                             %%OPTION_DATE,'Month
DD, YYYY'%-%

Number of Restricted Stock Units/Shares: %%TOTAL_SHARES_GRANTED,'999,999,999'%-%

 

 

Vesting Schedule:

The first scheduled vest of the shares subject to the Award will vest on
%%VEST_DATE_PERIOD1,'Month DD, YYYY'%-% and the remaining shares will vest in
equal quarterly installments thereafter for so long as Participant remains in
Continuous Service, such that at the end of such quarterly installments, the
Award will be fully vested. The quarterly installments will vest on the dates of
March 1, June 1, September 1, and November 15 (or the next business day if such
date falls on a holiday or weekend).  Please note the full vest schedule below:

 

Vesting tranches:

Number of shares subject to vest:

Date subject to vest:

 

%%SHARES_PERIOD13%-%

%%VEST_DATE_PERIOD13%-%

%%SHARES_PERIOD14%-%

%%VEST_DATE_PERIOD14%-%

%%SHARES_PERIOD15%-%

%%VEST_DATE_PERIOD15%-%

%%SHARES_PERIOD16%-%

%%VEST_DATE_PERIOD16%-%

 

Total shares: %%TOTAL_SHARES_GRANTED%-%

 

 

Issuance Schedule:

The shares of Common Stock to be issued in respect of the Award will be issued
in accordance with the issuance schedule set forth in Section 6 of the
Restricted Stock Unit Award Agreement.

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to all of the terms and conditions set forth in this
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan.
Participant acknowledges and agrees that this Restricted Stock Unit Grant Notice
and the Award Agreement may not be modified, amended or revised except as
provided in the Award Agreement and the Plan. Participant further acknowledges
that as of the Date of Grant, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the acquisition of Common Stock pursuant to the Award
and supersede all prior oral and written agreements on that subject with the
exception, if applicable, of (i) equity awards previously granted and delivered
to Participant, (ii) the Recoupment Policy (as defined in the Award Agreement)
and any other compensation recovery policy that is adopted by the Company or is
otherwise required by



 

 

 



--------------------------------------------------------------------------------

Exhibit 10.5

applicable law, and (iii) any written employment or severance arrangement that
would provide for vesting acceleration of this Award upon the terms and
conditions set forth therein.

 

By accepting this Award, Participant consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

In addition, by accepting this Award, Participant acknowledges and agrees that
this Award (and any compensation paid or shares issued under this Award), as
well as all Incentive Compensation (as defined in the Recoupment Policy) and any
other cash, equity or equity-based incentive compensation that was previously
granted to or earned by Participant, are subject to recoupment in accordance
with The U.S. Dodd–Frank Wall Street Reform and Consumer Protection Act and any
implementing regulations thereunder, any clawback policy adopted by the Company
(including without limitation the Recoupment Policy to the extent Participant is
a Covered Individual (as defined in the Recoupment Policy)) and any compensation
recovery policy otherwise required by applicable law, as more fully set forth in
Section 19 of the Award Agreement.






 

 

 



--------------------------------------------------------------------------------

 

 

Roku, Inc.

        

By:

Signature

Title:  SVP, Human Resources

Participant.

        

 

By:

Signature

 

By providing an additional signature below or by electronically accepting this
Award Agreement pursuant to the Company’s instructions to Participant (including
through an online acceptance process), Participant declares that he or she
expressly agrees with the data processing practices described in Section 14 of
the Award Agreement and consents to the collection, processing and use of Data
(as defined in Section 14 of the Award Agreement) by the Company and the
transfer of Data to the recipients mentioned in Section 14 of the Award
Agreement, including recipients located in countries which do not provide an
adequate level of protection from a European (or other non-U.S.) data protection
law perspective, for the purposes described in Section 14 of the Award
Agreement.  Participant understands that, as a condition of receiving the Award,
Participant must provide his or her signature below or electronically accept
this Award, otherwise the Company may forfeit the Restricted Stock
Units.  Participant understands that he or she may withdraw consent at any time
with future effect for any or no reason as described in Section 14 of the Award
Agreement.

 

 

Participant:

 

Signature

Attachments:

Award Agreement and 2017 Equity Incentive Plan

 



 

 

 



--------------------------------------------------------------------------------

 

Attachment I

Roku, Inc.

2017 Equity Incentive Plan

Restricted Stock Unit Award Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (including any special terms and conditions for
your country set forth in the appendix attached hereto as Exhibit A (the
“Appendix” and, together with the Restricted Stock Unit Award Agreement, the
“Award Agreement”) Roku, Inc. (the “Company”) has awarded you  a Restricted
Stock Unit Award (the “Award”) pursuant to Section 6 of the Company’s 2017
Equity Incentive Plan (the “Plan”) for the number of Restricted Stock
Units/shares indicated in the Grant Notice. Capitalized terms not explicitly
defined in this Award Agreement or the Grant Notice will have the same meanings
given to them in the Plan. The terms of your Award, in addition to those set
forth in the Grant Notice and the Plan, are as follows.

1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company, or a third party
designated by the Company, for your benefit (the “Account”) the number of
Restricted Stock Units/shares of Common Stock subject to the Award. Except as
otherwise provided herein, you will not be required to make any payment to the
Company or an Affiliate with respect to your receipt of the Award, the vesting
of the Restricted Stock Units or the delivery of the Company’s Common Stock to
be issued in respect of the Award. Notwithstanding the foregoing, the Company
reserves the right to issue you the cash equivalent of Common Stock, in part or
in full satisfaction of the delivery of Common Stock upon vesting of your
Restricted Stock Units, and, to the extent applicable, references in this Award
Agreement and the Grant Notice to Common Stock issuable in connection with your
Restricted Stock Units will include the potential issuance of its cash
equivalent pursuant to such right, unless otherwise provided for your country in
the Appendix.

2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.

For purposes of your Award, your Continuous Service will be considered
terminated (regardless of the reason of termination, whether or not later found
to be invalid or in breach of employment or other laws or rules in the
jurisdiction where you are providing services or the terms of your employment or
service agreement, if any) effective as of the date that you cease to actively
provide services to the Company or any Affiliate and will not be extended by any
notice period (e.g., employment or service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment or other laws in the jurisdiction where you are employed or providing
services or the terms of your employment or service agreement, if any). The
Board shall have exclusive discretion to determine when you are no longer
actively employed or providing services for purposes of the Plan (including
whether you still may be considered to be providing services while on a leave of
absence).

3.Number of Shares. The number of Restricted Stock Units/shares subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that become subject to the Award pursuant to this



 

 

 



--------------------------------------------------------------------------------

 

Section 3, if any, will be subject, in a manner determined by the Board, to the
same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Restricted Stock Units and shares
covered by your Award. Notwithstanding the provisions of this Section 3, no
fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3. Any fraction of a share will be rounded down
to the nearest whole share.

4.Compliance. You may not be issued any Common Stock under your Award unless the
shares of Common Stock underlying the Restricted Stock Units are either (i) then
registered under the Securities Act, or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act. Your Award must also comply with other applicable laws and
regulations governing the Award, including any U.S. and non-U.S. state, federal
and local laws, and you will not receive such Common Stock if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

5.Transfer Restrictions. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. Notwithstanding the
foregoing, if permitted by the Company and valid under applicable law, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, will thereafter
be entitled to receive any distribution of Common Stock to which you were
entitled at the time of your death pursuant to this Award Agreement. In the
absence of such a designation or if such designation is not valid under
applicable law, your legal representative will be entitled to receive, on behalf
of your estate, such Common Stock or other consideration.

(a)Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate will be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, official
marital settlement agreement or other divorce or separation instrument that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this Award with
the Company General Counsel prior to finalizing the domestic relations order or
marital settlement agreement to verify that you may make such transfer, and if
so, to help ensure the required information is contained within the domestic
relations order or marital settlement agreement.

6.Date of Issuance.

(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction any withholding
obligation for Tax-Related Items (as defined in Section 10 below), in the event
one or more Restricted Stock Units vests, the Company will issue to you one (1)
share of Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 above, and
subject to any different provisions in the Grant Notice). The issuance date
determined by this paragraph is referred to as the “Original Issuance Date”.

(b)If the Original Issuance Date falls on a date that is not a business day,
delivery will



 

 

 



--------------------------------------------------------------------------------

 

instead occur on the next following business day. In addition, if:

(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Common Stock on an established
stock exchange or stock market (including but not limited to under a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company’s
policies (a “10b5-1 Plan”)), and

(ii)either (1) withholding obligations for Tax-Related Items (as defined in
Section 10 below) do not apply, or (2) the Company decides, prior to the
Original Issuance Date, (A) not to satisfy the withholding obligation for
Tax-Related Items (as defined in Section 10 below) by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, and (B) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 10 of this Award Agreement
(including but not limited to a commitment under a 10b5-1 Plan) and (C) not to
permit you to pay the Tax-Related Items in cash or from other compensation
otherwise payable to you by the Company (as defined in Section 10 below),

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c)The form of delivery of the shares of Common Stock in respect of your Award
(e.g., a stock certificate or electronic entry evidencing such shares) will be
determined by the Company.

7.Dividends. You will receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.

8.Restrictive Legends. The shares of Common Stock issued under your Award will
be endorsed with appropriate legends as determined by the Company.

9.Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Award
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.



 

 

 



--------------------------------------------------------------------------------

 

10.Responsibility for Taxes.

(a)You acknowledge that, regardless of any action the Company or, if different,
your employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, fringe benefit tax, payment on account or other
tax related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Employer, if any.  You further
acknowledge that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your Restricted Stock Units, including, but not limited to, the
grant of the Restricted Stock Units, the vesting and settlement of the
Restricted Stock Units, the delivery or sale of any shares of Common Stock and
the issuance of any dividends, and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of your Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.   You acknowledge and agree that you will not make any
claim against the Company, or any of its Officers, Directors, Employees or
Affiliates for Tax-Related Items arising from your Award.  Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b)Prior to the relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactorily to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by:
(i) withholding from your wages or any other cash compensation otherwise payable
to you by the Company and/or the Employer; (ii) causing you to tender a cash
payment; (iii) permitting or requiring you to enter into a “same day sale”
commitment, if applicable, with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) (pursuant to this
authorization and without further consent) whereby you irrevocably elect to sell
a portion of the shares to be delivered in connection with your Restricted Stock
Units to satisfy the Tax-Related Items and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Tax-Related Items
directly to the Company and its Affiliates; or (iv) withholding shares of Common
Stock from the shares of Common Stock issued or otherwise issuable to you in
connection with the Award with a Fair Market Value (measured as of the date
shares of Common Stock are issued to you pursuant to Section 6) equal to the
amount of such Tax-Related Items; provided, however that if you are an Officer,
then the Company will withhold a number of shares of Common Stock upon the
relevant taxable or tax withholding event, as applicable, unless the use of such
withholding method is not feasible under applicable law or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items may be satisfied by one or a combination of methods (i)-(iii) above. The
Company or the Employer may withhold or account for Tax-Related Items by
considering applicable statutory withholding amounts or other applicable
withholding rates, including maximum rates applicable in your jurisdiction(s),
in which case you may receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent.   If the obligation for
Tax-Related Items is satisfied by withholding in a number of shares of Common
Stock, for tax purposes, you will be deemed to have been issued the full number
of shares of Common Stock subject to the vested Restricted Stock Units,
notwithstanding that a number of the shares of Common Stock is held back solely
for the purpose of paying the Tax-Related Items.  However, the Company does not
guarantee that you will be able to satisfy the Tax-Related Items through any of
the methods described in the preceding provisions and in all circumstances you
remain responsible for timely and fully satisfying the Tax-Related Items.

(c)Unless the Tax-Related Items of the Company and any Affiliate are satisfied,
the Company will have no obligation to deliver to you any Common Stock or other
consideration pursuant to this Award.



 

 

 



--------------------------------------------------------------------------------

 

(d)In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11.Award not a Service Contract.

(a)Your Continuous Service with the Company, the Employer or any other Affiliate
is not for any specified term and may be terminated by you or by the Company,
the Employer or any other Affiliate at any time, for any reason, with or without
cause and, if permitted under applicable law, with or without notice. Nothing in
this Award Agreement (including, but not limited to, the vesting of your Award
or the issuance of the shares subject to your Award), the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Award
Agreement or the Plan will: (i) confer upon you any right to continue in the
employ of, or affiliation with the Employer; (ii) constitute any promise or
commitment by the Company, the Employer or any other Affiliate regarding the
fact or nature of future positions, future work assignments, future compensation
or any other term or condition of employment or affiliation; (iii) confer any
right or benefit under this Award Agreement or the Plan unless such right or
benefit has specifically accrued under the terms of this Award Agreement or
Plan; or (iv) deprive the Company or the Employer of the right to terminate you
at any time and without regard to any future vesting opportunity that you may
have.  Finally, the grant of the Award shall not be interpreted as forming an
employment or service contract with the Company.

(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award is earned only by continuing as an Employee, Director or
Consultant at the will of the Company, the Employer or any other Affiliate and
that the Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”). You further acknowledge
and agree that such a reorganization could result in the termination of your
Continuous Service, or the termination of Affiliate status of the Employer and
the loss of benefits available to you under this Award Agreement, including but
not limited to, the termination of the right to continue vesting in the Award.
You further acknowledge and agree that this Award Agreement, the Plan, the
transactions contemplated hereunder and the vesting schedule set forth herein or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant for the term of this Award Agreement, for any period,
or at all, and will not interfere in any way with your right or the right of the
Company, the Employer or any other Affiliate to terminate your Continuous
Service at any time, with or without cause and, if permitted under applicable
law, with or without notice, and will not interfere in any way with the
Company’s right to conduct a reorganization.

12. Nature of Grant.  In accepting your Award, you acknowledge, understand and
agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted under the Plan;

(b)the Award is exceptional, voluntary and occasional and does not create any
contractual or other right to receive future Awards (whether on the same or
different terms), or benefits in lieu of an Award, even if an Award has been
granted in the past;

(c)all decisions with respect to future awards of Restricted Stock Units or
other grants, if any, will be at the sole discretion of the Company;



 

 

 



--------------------------------------------------------------------------------

 

(d)you are voluntarily participating in the Plan;

(e)the future value of the shares of Common Stock underlying the Award is
unknown, indeterminable and cannot be predicted with certainty;

(f)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Continuous
Service (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or
rendering services or the terms of your employment agreement, if any);

(g)unless otherwise provided herein, in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Common
Stock;

(h)the Award and the shares of Common Stock subject to the Award, and the income
from and value of same, are not part of normal or expected compensation for
purposes of, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

(i)unless otherwise agreed with the Company, the Award and the shares of Common
Stock subject to the Award, and the income from and value of same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of an Affiliate; and

(j)The following provisions apply only if you are employed or rendering services
outside the United States:  

(i)the Award and the shares of Common Stock subject to the Award, and the income
from and value of same, are not part of normal or expected compensation for any
purpose; and

(ii)neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Award or of any amounts
due to you pursuant to the vesting of the Award or the subsequent sale of any
shares of Common Stock acquired upon vesting.

13.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock.  You should consult with your own personal tax, financial
and/or legal advisors regarding your participation in the Plan before taking any
action related to the Plan.

14.Data Privacy.

(a)Data Collection and Usage.  The Company and the Employer collect, process and
use certain personal information about you, including, but not limited to, your
name, home address and telephone number, email address, date of birth, social
insurance, passport or other identification number, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to shares of Common Stock
or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in your  favor (“Data”), for the purposes of implementing,



 

 

 



--------------------------------------------------------------------------------

 

administering and managing the Plan.  The legal basis, where required, for the
processing of Data is your consent.

(b)Stock Plan Administration Service Providers.  The Company will transfer Data
to E*TRADE Financial Corporate Services, Inc. (including its affiliated
companies) (collectively, the “Designated Broker”), which is assisting the
Company with the implementation, administration and management of the Plan.  The
Company may select different or additional service providers in the future and
share Data with such other provider(s) serving in a similar manner.  You may be
asked to agree on separate terms and data processing practices with the
Designated Broker, with such agreement being a condition to the ability to
participate in the Plan.

(c)International Data Transfers.  The Company and the Designated Broker are
based in the United States.  Your country or jurisdiction may have different
data privacy laws and protections than the United States.  For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program.  The Company is not currently registered for this
program.  The Company’s legal basis, where required, for the transfer of Data is
your consent.

(d)Data Retention.  The Company will hold and use Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and securities laws.

(e)Voluntariness and Consequences of Consent Denial or
Withdrawal.  Participation in the Plan is voluntary, and you are providing the
consents herein on a purely voluntary basis.  If you do not consent, or if you
later seek to revoke your consent, your salary from or employment and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant the
Restricted Stock Units or other equity awards to you or administer or maintain
such awards.  

(f)Data Subject Rights.  You may have a number of rights under data privacy laws
in your jurisdiction.  Depending on where you are based, such rights may include
the right to (i) request access or copies of Data the Company processes, (ii)
rectification of incorrect Data, (iii) deletion of Data, (iv) restrictions on
processing of Data, (v) portability of Data, (vi) lodge complaints with
competent authorities in your jurisdiction, and/or (vii) receive a list with the
names and addresses of any potential recipients of Data.  To receive
clarification regarding these rights or to exercise these rights, you can
contact the local human resources representative.

(g)Additional Acknowledgment/Consent.  You understand that the Company may rely
on a different basis for the processing or transfer of Data in the future and/or
request that you provide another data privacy consent.  If applicable, you agree
that upon request of the Company or the Employer, you will provide an executed
acknowledgement or data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer may deem necessary to obtain from
you for the purpose of administering your participation in the Plan in
compliance with the data privacy laws in your country, either now or in the
future.  You



 

 

 



--------------------------------------------------------------------------------

 

understand and agree that you will not be able to participate in the Plan if you
fail to provide any such consent or agreement requested by the Company and/or
the Employer.

15.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you will be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Award Agreement. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Award Agreement until such shares are issued to you pursuant to Section 6
of this Award Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this Award
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

16.Notices. Any notice or request required or permitted hereunder will be given
in writing to each of the other parties hereto and will be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, or delivery via electronic means, or (ii) the date that is five
(5) days after deposit in the United States Post Office (whether or not actually
received by the addressee), by registered or certified mail with postage and
fees prepaid, addressed to the Company at its primary executive offices,
attention: Stock Plan Administrator, and addressed to you at your address as on
file with the Company at the time notice is given.

 

17.Headings. The headings of the Sections in this Award Agreement are inserted
for convenience only and will not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.

 

18.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.

19.Clawback Policy. By accepting your Award, you acknowledge and agree that your
Award (and any compensation paid or shares issued under your Award), as well as
all Incentive Compensation (as defined in the Recoupment Policy (as defined
below)) and any other cash, equity or equity-based incentive compensation that
was previously granted to or earned by you, are subject to recoupment in
accordance with The U.S. Dodd–Frank Wall Street Reform and Consumer Protection
Act and any implementing regulations thereunder, any clawback policy adopted by
the Company (including without limitation the Roku, Inc. Policy for Recoupment
of Incentive Compensation, as may be amended from time to time, and any
successor thereto (the “Recoupment Policy”) to the extent you are a Covered
Individual (as defined in the Recoupment Policy)), and any compensation recovery
policy otherwise required by applicable law. No recovery of compensation under
such a clawback policy (including without limitation the Recoupment Policy, to
the extent you are a Covered Individual) will be an event giving rise to a right
to voluntarily terminate employment upon a resignation for “good reason,” or for
a “constructive termination” or any similar term under any plan of or agreement
with the Company.  Incentive Compensation includes your Award and any other
cash, equity or equity-based incentive compensation that was previously granted
to or earned by you to the extent you are a Covered Individual, except as
expressly set forth in the Recoupment Policy.  If you are a Covered Individual,
you acknowledge receipt of the Recoupment Policy by accepting your Award.

20.Other Documents. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.



 

 

 



--------------------------------------------------------------------------------

 

21.Severability. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

22.Language.  If you have received this Award Agreement, or any other document
related to this Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.  You acknowledge that you are
sufficiently proficient in English, or have consulted with an advisor who is
sufficiently proficient in English, so as to allow you to understand the terms
and conditions of this Award Agreement.

23.Insider Trading Restrictions/Market Abuse Laws.  You may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the shares of Common Stock are listed and in applicable jurisdictions,
including the United States and your country or your broker’s country, if
different, which may affect your ability to accept, acquire, sell or otherwise
dispose of shares of Common Stock, rights to shares of Common Stock (e.g.,
Restricted Stock Units) or rights linked to the value of shares of Common Stock
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in applicable jurisdictions).  Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders you placed before you possessed inside information.  Furthermore, you
could be prohibited from (i) disclosing the inside information to any third
party, which may include fellow employees and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities.  Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable insider trading policy of the Company.  You
acknowledge that it is your responsibility to comply with any applicable
restrictions and you should speak with your personal legal advisor on this
matter.

24.Foreign Asset/Account and Tax Reporting, Exchange Controls.  Your country may
have certain foreign asset, account and/or tax reporting requirements and
exchange controls which may affect your ability to acquire or hold shares of
Common Stock under the Plan or cash received from participating in the Plan
(including from any dividends received or sale proceeds arising from the sale of
shares of Common Stock) in a brokerage or bank account outside your
country.  You understand that you may be required to report such accounts,
assets or transactions to the tax or other authorities in your country.  You
also may be required to repatriate sale proceeds or other funds received as a
result of participation in the Plan to your country through a designated bank or
broker and/or within a certain time after receipt.  In addition, you may be
subject to tax payment and/or reporting obligations in connection with any
income realized under the Plan and/or from the sale of shares of Common
Stock.  You acknowledge that you are responsible for complying with all such
requirements, and that you should consult personal legal and tax advisors, as
applicable, to ensure compliance.

25.Appendix.  Notwithstanding any provisions in this Award Agreement, your Award
shall be subject to the special terms and conditions for your country set forth
in the Appendix attached hereto as Exhibit A.  Moreover, if you relocate to one
of the countries included therein, the terms and conditions for such country
will apply to you to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix constitutes part of this Award Agreement.

26.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, and on any shares of
Common Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to



 

 

 



--------------------------------------------------------------------------------

 

accomplish the foregoing.

27.Governing Law/Venue. The interpretation, performance and enforcement of this
Award Agreement will be governed by the law of the State of Delaware without
regard to that state’s conflicts of laws rules.  For purposes of any action,
lawsuit or other proceedings brought to enforce this Award Agreement, including
its Exhibit, relating to it, or arising from it, the parties hereby submit to
and consent to the sole and exclusive jurisdiction of the courts within Santa
Clara County, State of California, and no other courts, where this grant is made
and/or to be performed.

28.Miscellaneous.:

(a)The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d)All obligations of the Company under the Plan and this Award Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and assets of the
Company.

29.Amendment. This Award Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Award
Agreement may be amended solely by the Board by a writing which specifically
states that it is amending this Award Agreement, so long as a copy of such
amendment is delivered to you, and provided that, except as otherwise expressly
provided in the Plan, no such amendment materially adversely affecting your
rights hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Award Agreement in any way it may deem necessary or advisable
to carry out the purpose of the Award as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided herein.

30.Compliance with Section 409A of the Code. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the earlier of: (i) the
fifth business day following your death, or (ii) the date that is six (6) months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of adverse taxation on you in
respect of the shares under



 

 

 



--------------------------------------------------------------------------------

 

Section 409A of the Code. Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2).

* * * * *

 

This Award Agreement will be deemed to be signed by the Company and you upon
your signing or otherwise by your acceptance of the Restricted Stock Unit Grant
Notice to which it is attached.

 






 

 

 



--------------------------------------------------------------------------------

 

Exhibit A

Appendix to Restricted Stock Unit Award Agreement

Special Terms and Conditions for Employees outside the United States

Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or in the Restricted Stock Unit Award Agreement.

Terms and Conditions

This Appendix includes special terms and conditions that govern the Restricted
Stock Units granted to you under the Plan if you reside and/or work in one of
the countries listed below.  If you are a citizen or resident (or are considered
as such for local law purposes) of a country other than the country in which you
are currently residing and/or working, or if you relocate to another country
after the grant of the Restricted Stock Units, the Company shall, in its
discretion, determine to what extent the special terms and conditions contained
herein shall be applicable to you.

Notifications

This Appendix may also include information regarding exchange controls and
certain other issues of which you should be aware with respect to participation
in the Plan.  The information is based on the securities, exchange control, and
other laws in effect in the respective countries as of April 2019.  Such laws
are often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time the Restricted Stock
Units vest or you sell shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of a particular result.  Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident (or are considered as such for local
law purposes) of a country other than the country in which you are currently
residing and/or working, or if you relocate to another country after the grant
of the Restricted Stock Units, the notifications contained herein may not be
applicable to you in the same manner.






 

 

 



--------------------------------------------------------------------------------

 

Canada

Terms and Conditions

Restricted Stock Units Settled Only in Shares

Notwithstanding any discretion in Section 6(b)(iii) of the Plan or Section 1 of
the Restricted Stock Unit Award Agreement, Restricted Stock Units shall be
settled in shares only.

Impact of Termination of Continuous Service. The following provisions replaces
the second paragraph of Section 2 of the Restricted Stock Unit Award Agreement:

For purposes of your Award, your Continuous Status will be considered terminated
(regardless of the reason of termination and whether or not later found to be
invalid or in breach of employment or other laws or rules in the jurisdiction
where you are providing services or the terms of your employment or service
agreement, if any) effective as of the date that is the earliest of:

(1) the date your Continuous Status is terminated,

(2) the date that you receive notice of termination of your Continuous Status,
or

(3) the date you are no longer actively providing services to the Company or any
Affiliate,

regardless of any notice period or period of pay in lieu of such notice or
related payments or damages provided or required under applicable laws in your
jurisdiction (including, but not limited to statutory law, regulatory law and/or
common law).  

You will not be entitled to any pro-rata vesting for that portion of time before
the date on which your right to vest terminates, nor will you be entitled to any
compensation for lost vesting.  The Board will have the exclusive discretion to
determine when you are no longer actively employed or providing services for
purposes of the Plan (including whether you may still be considered to be
actively providing services while on a leave of absence).  Notwithstanding the
foregoing, if applicable employment standards legislation explicitly requires
continued entitlement to vesting during a statutory notice period, your right to
vest in the Award under the Plan, if any, will terminate effective as of the
last day of your minimum statutory notice period, but you will not earn or be
entitled to pro-rata vestings if the vesting date falls after the end of your
statutory notice period, nor will you be entitled to any compensation for lost
vesting.  

The following provisions will apply if you are a resident of Quebec:

French Language Provision. The parties acknowledge that it is their express wish
that the Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de la Convention,
ainsi que de tous documents, avis et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à, la présente
convention.

Data Privacy. The following provisions supplement Section 14 of the Restricted
Stock Unit Award Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel involved in the
administration and operation of the Plan. You further authorize the Company, the
Employer, any other Affiliate and the Board to disclose and discuss the Plan
with their advisors. You further authorize the Company, the Employer and any
other Affiliate to record such information and to keep such information in your
employee file.



 

 

 



--------------------------------------------------------------------------------

 

Notifications

Securities Law Information. You will not be permitted to sell or otherwise
dispose of the shares of Common Stock acquired upon vesting of the Award within
Canada. You will only be permitted to sell or dispose of any shares of Common
Stock if such sale or disposal takes place outside of Canada on the facilities
on which such shares are traded.

Foreign Asset/Account Reporting Information.  Specified foreign property,
including shares and rights to receive shares (e.g., Restricted Stock Units) of
a non-Canadian company held by a Canadian resident must generally be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the specified foreign property exceeds C$100,000 at any time during the
year.  Thus, the Restricted Stock Units must be reported (generally at a nil
cost) if the C$100,000 cost threshold is exceeded because you hold other
specified foreign property.  When shares of Common Stock are acquired, their
cost generally is the adjusted cost base (“ACB”) of the shares of Common
Stock.  The ACB ordinarily is equal to the fair market value of the shares of
Common Stock at the time of acquisition, but if you own other shares of Common
Stock, this ACB may have to be averaged with the ACB of the other shares of
Common Stock.  You should consult with your personal tax advisor to ensure
compliance with the applicable reporting obligations.

China

Terms and Conditions

The following provisions assume you are not subject to exchange control
regulations in the People’s Republic of China (“China”), including the
requirements imposed by the State Administration of Foreign Exchange (“SAFE”),
as determined by the Company in its sole discretion: If you are subject to
exchange control regulations in China, the Company has the right to cancel the
Award because settlement of the Award would not be in compliance with applicable
regulations in China.  

Notifications

Exchange Control Information.  Chinese residents must report to SAFE all details
of foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-Chinese residents, either directly or through
financial institutions.

Denmark

Terms and Conditions

Danish Stock Option Act.  By accepting this Award, you acknowledge that you
received an Employer Statement, translated into Danish, which is being provided
to comply with the Danish Stock Option Act.  

Please note the Danish Stock Option Act has been revised as of January 1, 2019.
The termination provisions under the Plan will apply for any grants made after
January 1, 2019. The relevant termination provisions are detailed in Section 2
of the Agreement and the Employer Statement.

Notifications

Securities/Tax Reporting Information.  The new Danish Tax Reporting Act that
entered into force on January 1, 2019 removed the rules that previously
obligated you to inform the Danish Tax Administration about shares of Common
Stock held in foreign bank or brokerage accounts and deposit accounts with a
foreign bank or broker. The use of the relevant Forms V and K are discontinued
as of January 1, 2019 and replaced by automatic exchange of information
regarding bank and brokerage accounts.



 

 

 



--------------------------------------------------------------------------------

 

Foreign Asset/Account Reporting Information.  If you establish an account
holding shares or cash outside of Denmark, you must report the account to the
Danish Tax Administration.  The form which should be used to make the report can
be obtained from a local bank.  






 

 

 



--------------------------------------------------------------------------------

 

SPECIAL NOTICE FOR EMPLOYEES IN DENMARK

EMPLOYER STATEMENT

 

Pursuant to Section 3(1) of the Act on Stock Options in employment relations, as
amended 1 January 2019 (the “Stock Option Act”), you are entitled to receive the
following information regarding the restricted stock units granted to you by
Roku, Inc. (the “Company”) under the Roku, Inc. 2017 Equity Incentive Plan (the
“Plan”) in a written statement.

 

This statement contains information applicable to your participation in the
Plan, as required under the Stock Option Act, while the other terms and
conditions of your restricted stock units (“Restricted Stock Units”) are
described in detail in the Plan and the Restricted Stock Unit Award Agreement
(the “Agreement”), both of which have been made available to you.  Capitalized
terms used but not defined herein shall have the same meanings given to them in
the Plan or the Agreement, as applicable.

 

Section 1 of the Stock Option Act provides that the Stock Option Act only
applies to employees. Employees are defined in section 16 of the Stock Option
Act as persons who receive remuneration for their personal services in an
employment relationship. Persons, including managers, who are not regarded as
employees under the Stock Option Act, will not be subject to the Stock Option
Act.  If you are not an employee within the meaning of the Stock Option Act, the
Company therefore has no obligation to issue an employer information statement
to you and you will not be able to rely on this statement for legal purposes,
since only the terms and conditions set out in the Plan apply.

 

1.Date of grant

 

The date of grant of your Restricted Stock Units is the date that the Board or
Committee approved a grant for you and determined it would be effective, which
is set forth in the Agreement.

 

2.

Terms or conditions for Restricted Stock Unit grant

 

The grant of Restricted Stock Units under the Plan is made at the sole
discretion of the Company.  Employees, Directors and Consultants of the Company
and its Affiliates, are eligible to receive grants under the Plan.  The Board
has broad discretion to determine who will receive Restricted Stock Units and to
set the terms and conditions of the Restricted Stock Units.  The Company may
decide, in its sole discretion, not to make any grants of Restricted Stock Units
to you in the future.  Under the terms of the Plan and the Agreement, you have
no entitlement or claim to receive future grants of Restricted Stock Units.

 

3.

Vesting date or period

 

The Restricted Stock Units will vest over a period of time (as set forth in the
Agreement), subject to your Continuous Service through the applicable vesting
date and other conditions set forth in the Plan and Agreement.

 

4.

Exercise Price

 

No exercise price is payable upon the conversion of your Restricted Stock Units
into shares in accordance with the vesting and settlement schedule described in
the Agreement.

 

5.

Your rights upon termination of employment

 

Vesting will cease upon termination of your Continuous Service and the
Restricted Stock Units credited to the Account that were not vested on the date
of such termination will be forfeited at no



 

 

 



--------------------------------------------------------------------------------

 

cost to the Company and you will have no further right, title or interest in or
to such Award or the shares of Common Stock to be issued in respect of such
portion of the Award.

 

6.

Financial aspects of participating in the Plan

 

The grant of Restricted Stock Units has no immediate financial consequences for
you.  The value of the Restricted Stock Units is not taken into account when
calculating holiday allowances, pension contributions or other statutory
consideration calculated on the basis of salary.

 

Shares of stock are financial instruments and investing in stock will always
have financial risk.  The future value of Company shares is unknown and cannot
be predicted with certainty.

 

Roku, Inc.

 

 

1155 Coleman Ave.

San Jose, CA 95110

U.S.A.






 

 

 



--------------------------------------------------------------------------------

 

SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK

ARBEJDSGIVERERKLÆRING

 

I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret mv. i
ansættelsesforhold, som ændret 1. januar 2019, ("Aktieoptionsloven") er du
berettiget til i en skriftlig erklæring at modtage følgende oplysninger om de
betingede aktie (på engelsk: Restricted Stock Units), som du tildeles af Roku,
Inc. (”Selskabet”) i henhold til Roku, Inc.'s 2017 Equity Incentive Plan
(”Planen”).

 

Denne erklæring indeholder, i henhold til Aktieoptionsloven, de oplysninger, der
er gældende for din deltagelse i Planen, mens de øvrige kriterier og betingelser
for dine betingede aktie ("Betingede Aktier") er beskrevet nærmere i Planen og i
Restricted Stock Unit Award Agreement ("Aftalen"), som begge er stillet til
rådighed for dig.  Begreber, der står med stort begyndelsesbogstav i denne
arbejdsgivererklæring, men som ikke er defineret heri, har den betydning, der er
defineret i Planen, hhv. Aftalen.

 

I henhold til Aktieoptionslovens § 1 finder loven kun anvendelse for
lønmodtagere. Lønmodtagere er defineret i Aktieoptionslovens § 16 som personer,
der modtager vederlag for personligt arbejde i tjenesteforhold.


Personer, herunder direktører, som ikke anses for at være lønmodtagere i
Aktieoptionslovens forstand, er ikke omfattet af Aktieoptionsloven. Hvis du ikke
er lønmodtager i Aktieoptionslovens forstand, er Selskabet derfor ikke
forpligtet til at udstede en arbejdsgivererklæring til dig, og du vil ikke i
juridisk henseende kunne henholde dig til denne arbejdsgivererklæring, da alene
Planens vilkår er gældende.

 

1.Tildelingstidspunkt

 

Tidspunktet for tildelingen af dine Betingede Aktier er den dag, hvor
Bestyrelsen eller Komitéen godkendte din tildeling og besluttede, at den skulle
træde i kraft. Tidspunktet fremgår af Aftalen.

 

2.

Vilkår og betingelser for tildelingen af Betingede Aktier

 

Betingede Aktier, der er omfattet af Planen, tildeles udelukkende efter
Selskabets skøn. Tildeling kan i henhold til Planen ske til Medarbejdere,
Bestyrelsesmedlemmer og Konsulenter i Selskabet og dets Tilknyttede Selskaber.
Bestyrelsen har vide beføjelser til at bestemme, hvem der skal modtage Betingede
Aktier og til at fastsætte betingelserne for de Betingede Aktier. Selskabet kan
frit vælge fremover ikke at tildele dig Betingede Aktier. I henhold til
bestemmelserne i Planen og Aftalen har du hverken ret til eller krav på fremover
at få tildelt Betingede Aktier.

 

3.

Modningstidspunkt eller -periode

 

De Betingede Aktier modnes over en periode (som anført i Aftalen), forudsat at
du på det relevante modningstidspunkt opfylder betingelsen om Fortsat Ansættelse
og de øvrige betingelser i Planen og i Aftalen.

 

4.

Udnyttelseskurs

 

Ingen udnyttelsespris skal betales ved din omdannelse af dine Betingede Aktier
til Aktier i Selskabet i overensstemmelse med modnings- og udnyttelsesplanen
beskrevet i Aftalen.

 

5.

Din retsstilling i forbindelse med fratræden

 

Ophører modning ved ophør af din Fortsatte Ansættelse, og Betingede Aktier
krediteret Kontoen, som på tidspunktet for ophøret ikke er modnet, bortfalder
uden omkostninger for Selskabet, og du



 

 

 



--------------------------------------------------------------------------------

 

vil ikke længere have nogen ejerrettigheder eller rettigheder i øvrigt i forhold
til den pågældende Tildeling eller de Aktier, der ellers ville have skullet
udstedes på grundlag af den pågældende del af Tildelingen.

 

6.

Økonomiske aspekter ved deltagelse i Planen

 

Tildelingen af Betingede Aktier har ingen umiddelbare økonomiske konsekvenser
for dig. Værdien af de Betingede Aktier indgår ikke i beregningen af feriepenge,
pensionsbidrag eller øvrige lovbestemte, vederlagsafhængige ydelser.

 

Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Den fremtidige værdi af Selskabets aktier
kendes ikke og kan ikke forudsiges med sikkerhed.

 

Roku, Inc.

 

 

1155 Coleman Ave.

San Jose, CA 95110

U.S.A.

 

 

 

 

 






 

 

 



--------------------------------------------------------------------------------

 

Germany

Notifications

Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank).  In case of
payments in connection with securities (including proceeds realized upon the
sale of shares of Common Stock or the receipt of dividends), the report must be
made by the 5th day of the month following the month in which the payment was
received.  The report must be filed electronically and the form of report
(“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de), in both German and English.  You are responsible
for making this report.

Foreign Asset/Account Reporting Information. German residents holding shares of
Common Stock must notify their local tax office of the acquisition of shares of
Common Stock when they file their tax returns for the relevant year if the value
of the shares of Common Stock acquired exceeds €150,000 or in the unlikely event
that the resident holds Common Stock exceeding 10% of the Company’s total Common
Stock outstanding.

 

New Zealand

Notifications

Securities Law Notice.  WARNING:  You are being offered an Award which allows
you to acquire shares of Common Stock in accordance with the terms of the Plan
and the Award Agreement.  The shares of Common stock, if issued, give you a
stake in the ownership of the Company.  You may receive a return if dividends
are paid.

If the Company runs into financial difficulties and is wound up, you will be
paid only after all creditors have been paid.  You may lose some or all of your
investment.

New Zealand law normally requires people who offer financial products to give
information to investors before they invest.  This information is designed to
help investors to make an informed decision.

The usual rules do not apply to this offer because it is made under an employee
share purchase scheme.  As a result, you may not be given all the information
usually required.  You will also have fewer other legal protections for this
investment.

Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.

The shares of Common Stock are quoted on the Nasdaq Global Select Market
(“Nasdaq”).  This means that, if you acquire shares of Common Stock under the
Plan, you may be able to sell your investment on the Nasdaq if there are
interested buyers.  You may get less than your investment.  The price will
depend on the demand for the shares of Common Stock.

For information on risk factors impacting the Company’s business that may affect
the value of the shares of Common Stock, you should refer to the risk factors
discussion in the Company’s annual report on Form 10-K and quarterly reports on
Form 10-Q, which are filed with the U.S. Securities and



 

 

 



--------------------------------------------------------------------------------

 

Exchange Commission and are available online at www.sec.gov, as well as on the
Company’s website at https://ir.roku.com/financial-information/sec-filings.

Netherlands

There are no country-specific terms.

United Kingdom

Terms and Conditions

Restricted Stock Units Settled Only in Shares

Notwithstanding any discretion in Section 6(b)(iii) of the Plan or Section 1 of
the Restricted Stock Unit Award Agreement, Restricted Stock Units shall be
settled in shares only.

Responsibility for Taxes.  The following supplements Section 10 of the
Restricted Stock Unit Award Agreement:

Without limitation to Section 10 of the Restricted Stock Unit Award Agreement,
you agree that you are liable for all Tax-Related Items and hereby covenant to
pay all such Tax-Related Items, as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority).  You also agree to indemnify and
keep indemnified the Company and the Employer against any Tax-Related Items that
they are required to pay or withhold or have paid or will pay to HMRC on your
behalf (or any other tax authority or any other relevant authority).

Notwithstanding the foregoing, if you are a director or an executive officer of
the Company (within the meaning of such terms for purposes of Section 13(k) of
the Exchange Act), you acknowledge that you may not be able to indemnify the
Company or the Employer for the amount of any income tax not collected from or
paid by you, as it may be considered a loan.  In this case, the amount of any
income tax not collected within ninety (90) days of the end of the U.K. tax year
in which the event giving rise to the Tax-Related Item(s) occurs may constitute
an additional benefit to you on which additional income tax and National
Insurance contributions may be payable.  You will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Company or the Employer (as
appropriate) for the value of any National Insurance contributions due on this
additional benefit, which the Company or the Employer may recover from you by
any of the means referred to in the Plan or Section 10 of the Restricted Stock
Unit Award Agreement.

Joint Election.  As a condition of participation in the Plan, you agree to
accept any liability for secondary Class 1 National Insurance contributions that
may be payable by the Company or the Employer (or any successor to the Company
or the Employer) in connection with the Restricted Stock Units and any event
giving rise to Tax-Related Items (the “Employer NICs”).  The Employer NICs may
be collected by the Company or the Employer using any of the methods described
in the Plan or in Section 10 of the Restricted Stock Unit Award Agreement.

Without prejudice to the foregoing, you agree to execute a joint election with
the Company and/or the Employer (a “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required by the Company or the Employer in respect of the Employer NICs
liability.  You further agree to execute such other elections as may be required
by any successor to the Company and/or the Employer for the purpose of
continuing the effectiveness of your Joint Election.  

 



 

 

 



--------------------------------------------------------------------------------

 

ROKU, INC.

2017 EQUITY INCENTIVE PLAN

Onscreen disclaimer

 

As a condition of participation in the Roku, Inc. 2017 Equity Incentive Plan
(the “Plan”), Participant is required to enter into an Election to transfer to
Participant any liability for employer’s National Insurance contributions
(“NICs”) that may arise in connection with his or her participation in the Plan.

 

Clicking on the [“ACCEPT”] box indicates Participant’s acceptance of the
Election.  Participant should read the “Important Note on the Election to
Transfer Employer NICs” before accepting the Election.

 

Important Note on the Election to Transfer Employer NICs

 

As a condition of participation in the Roku, Inc. 2017 Equity Incentive Plan
(the “Plan”), Participant is required to enter into an Election to transfer to
Participant any liability for employer’s National Insurance contributions
(“NICs”) that may arise in connection with his or her participation in the Plan.

 

By entering into the Election:

 

•

Participant agrees that any employer’s NICs liability that may arise in
connection with his or her participation in the Plan will be transferred to
Participant;

 

•

Participant authorizes his or her employer to recover an amount sufficient to
cover this liability by such methods including, but not limited to, deductions
from Participant’s wages or other cash compensation due or the sale of
sufficient shares of Common Stock acquired pursuant to Participant’s awards; and

 

•

Participant acknowledges that even if Participant has clicked on the [“ACCEPT”]
box where indicated, the Company or Participant’s employer may still require
Participant to sign a paper copy of this Election (or a substantially similar
form) if the Company determines such is necessary to give effect to the
Election.

 

Please read the Election carefully.

 

Participant Should Print and Keep a Copy of this Election for his or her
Records.




1.



 

 

 



--------------------------------------------------------------------------------

 

ROKU, INC.

2017 EQUITY INCENTIVE PLAN

Election to Transfer the Employer’s National Insurance Liability to Participant

 

This Election is between:

 

A.

The individual who has obtained authorized access to this Election
(“Participant”), who is employed by the company listed in the attached schedule
(the “Employer”) and who is eligible to receive restricted stock units
(“Awards”) pursuant to the Roku, Inc. 2017 Equity Incentive Plan (the “Plan”),
and

 

B.

Roku, Inc., with its registered office at 12980 Saratoga Avenue, Suite D,
Saratoga California, 95070, United States (the “Company”), which may grant
Awards under the Plan and is entering into this Election on behalf of the
Employer.

 

1.

Introduction

 

1.1

This Election relates to all Awards granted to Participant under the Plan up to
the termination date of the Plan.

 

1.2

In this Election the following words and phrases have the following meanings:

 

 

(a)

“Chargeable Event” means, in relation to the Awards:

 

 

(i)

the acquisition of securities pursuant to the Awards (within section 477(3)(a)
of ITEPA 16003);

 

 

(ii)

the assignment (if applicable) or release of the Awards in return for
consideration (within section 477(3)(b) of ITEPA 16003);

 

 

(iii)

the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA 16003);

 

 

(iv)

post-acquisition charges relating to the Awards and/or shares of Common Stock
acquired pursuant to the Awards (within section 4167 of ITEPA 16003); and/or

 

 

(v)

post-acquisition charges relating to the Awards and/or shares of Common Stock
acquired pursuant to the Awards (within section 439 of ITEPA 16003).

 

 

(b)

“ITEPA 16003” means the Income Tax (Earnings and Pensions) Act 16003.

 

 

(c)

“SSCBA” means the Social Security Contributions and Benefits Act 19916.

 

2.



 

 

 



--------------------------------------------------------------------------------

 

1.3

This Election relates to the employer’s secondary Class 1 National Insurance
contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the Awards pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.

 

1.4

This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(16) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 19916.

 

1.5

This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA 16003 (employment income: securities with artificially
depressed market value).

 

2.

The Election

 

Participant and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to Participant.  Participant understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election.  This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.

 

3.

Payment of the Employer’s Liability

 

3.1

Participant hereby authorizes the Company and/or the Employer to collect the
Employer’s Liability from Participant at any time after the Chargeable Event:

 

(i)

by deduction from salary or any other payment payable to Participant at any time
on or after the date of the Chargeable Event; and/or

 

(ii)

directly from Participant by payment in cash or cleared funds; and/or

 

(iii)

by arranging, on behalf of Participant, for the sale of some of the securities
which Participant is entitled to receive in respect of the Awards; and/or

 

(iv)

by any other means specified in the applicable award agreement.

 

3.2

The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities related to the Awards to Participant until full
payment of the Employer’s Liability is received.

 

3.3

The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to Her Majesty’s Revenue & Customs on behalf of Participant within 14
days after the end of the U.K. tax month during which the Chargeable Event
occurs (or within 17 days after the end of the U.K. tax month during which the
Chargeable Event occurs if payments are made electronically).

 

3.



 

 

 



--------------------------------------------------------------------------------

 

4.

Duration of Election

 

4.1

Participant and the Company agree to be bound by the terms of this Election
regardless of whether Participant is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.

 

4.2

Any reference to the Company and/or the Employer shall include that entity’s
successors in title and assigns as permitted in accordance with the terms of the
Plan and relevant award agreement.  This Election will continue in effect in
respect of any awards which replace the Awards in circumstances where section
483 of ITEPA 16003 applies.

 

4.3

This Election will continue in effect until the earliest of the following:

 

 

(i)

Participant and the Company agree in writing that it should cease to have
effect;

 

 

(ii)

on the date the Company serves written notice on Participant terminating its
effect;

 

 

(iii)

on the date Her Majesty’s Revenue & Customs withdraws approval of this Election;
or

 

 

(iv)

after due payment of the Employer’s Liability in respect of the entirety of the
Awards to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.

 

4.4

This Election will continue in force regardless of whether Participant ceases to
be an employee of the Employer.

[Signature page follows]




4.



 

 

 



--------------------------------------------------------------------------------

 

Acceptance by Participant

Participant acknowledges that, by clicking on the “ACCEPT” box, Participant
agrees to be bound by the terms of this Election.

 

Acceptance by the Company

The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorized representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.

 

Signature for and on behalf of the Company



___________________________

Position

___________________________

 

 

Schedule of Employer Companies

The employer companies to which this Election relates are:

 

Name

Roku Europe Limited

Registered Office:

11th Floor, Whitefriars Lewins Mead, Bristol, BS1 2NT, UK

Company Registration Number:

09233680

Corporation Tax Reference:

333 24460 24281

PAYE Reference:

120/FB12365

 

Name

Roku DX UK Ltd

Registered Office:

130 Shaftesbury Avenue, 2nd Floor, London, W1D 5EU

Company Registration Number:

06702004

Corporation Tax Reference:

623 44618 22494 A

PAYE Reference:

951/TA47021

 

 

 

 

5.



 

 

 

